452 F.2d 1014
Raymond CLARK, Plaintiff-Appellant,v.Mr. W. T. STONE, Warden, Defendant-Appellee.
No. 26001.
United States Court of Appeals,Ninth Circuit.
Jan. 10, 1972.

Raymond Clark (argued), in pro. per.
Gloria F. DeHart, Deputy Atty. Gen., (argued), Thomas C. Lynch, Atty. Gen. of Cal., Derald E. Granberg, Deputy Atty. Gen., San Francisco, Cal., for defendant-appellee.
Before HUFSTEDLER and WRIGHT, Circuit Judges, and SMITH*, District Judge.
PER CURIAM:


1
This appeal is taken from a denial of appellant's petition for a writ of habeas corpus which challenged the validity of the California parole revocation system as applied to him.  Appellant's argument parallels the decision of the district court in Ellhamer v. Wilson, 312 F. Supp. 1245 (N.D.Cal.1969), reversed in Ellhamer v. Wilson, 445 F.2d 856 (9th Cir. 1971).  See also Sturm v. California Adult Authority, 395 F.2d 446 (9th Cir. 1967), and Eason v. Dickson, 390 F.2d 585 (9th Cir. 1968).


2
The order denying the petition for a writ of habeas corpus is affirmed.



*
 The Honorable Russell E. Smith, Chief Judge of the United States District Court for the District of Montana, sitting by designation